Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs. 2 and 4 include lead lines pointing to elements of the device but do not include the corresponding reference character.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	Note: the term “comprises” (line 2 and 3, two instances total) is improper language for an abstract.  Examiner suggests amending to read –includes--.

The disclosure is objected to because of the following informalities: 
In para. 0009 line 5-6 the language “the efficiency of stopping airborne pathogens in dramatically increased” appears to include a typographical error; Examiner suggests amending to read –the efficiency of stopping airborne pathogens is dramatically increased--.
In para. 0010 line 5 the language “In some embodiments, he first layer 105” is objected to for a typographical error; Examiner suggests amending to read –In some embodiments, the first layer 105--.
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities:  the language “the second layer are can withstand” is objected to for a typographical/grammatical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high heat desiccant” in claim 18 line 1-2 (emphasis added) is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not known what qualifies, or does not qualify, as being a high heat desiccant.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 20 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 9 and 20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 9, the language “wherein the fourth layer is disposed between a user’s face and the first layer” (line 1-2) appears to claim the user, a human organism, which is non-statutory subject matter.  In order for the fourth layer to be disposed between a user’s face and the first layer, the user must be present in the claimed invention.  Examiner suggests amending to read –wherein the fourth layer is configured to be disposed between a user’s face and the first layer--.
Regarding claim 20, the language “wherein the fourth layer is disposed between a user’s face and the first layer” (line 1-2) appears to claim the user, a human organism, which is non-statutory subject matter.  In order for the fourth layer to be disposed between a user’s face and the first layer, the user must be present in the claimed invention.  Examiner suggests amending to read –wherein the fourth layer is configured to be disposed between a user’s face and the first layer--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muckerheide (5,012,805) in view of Kay (2008/0176200).
Regarding claim 1, Muckerheide shows a protective face mask (see Fig. 1-5 for example) including: a first layer (first layer at 11 in Fig. 2, see also annotated Fig. 2 below); a second layer comprised of a desiccant (second layer 33 which includes a desiccant per col. 7 ln. 42, see also annotated Fig. 2 below); and a third layer (third layer 17, see also annotated Fig. 2 below).  Muckerheide is silent as to the desiccant being a molecular sieve; however, such desiccants are known in the art and Kay teaches a similar filtering device which includes a molecular sieve desiccant (see Kay para. 0027).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Muckerheide device’s desiccant to be a molecular sieve desiccant, as taught by Kay, as this would have been obvious substitution of one known element for another.

    PNG
    media_image1.png
    657
    489
    media_image1.png
    Greyscale


Regarding claim 4, the modified Muckerheide device’s second layer is disposed between the first and third layers (see annotated Fig. 2 above).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muckerheide and Kay as applied to claim 1 above, and further in view of Cassidy (2002/0005117).
Regarding claim 2, the modified Muckerheide device is silent as to the desiccant being a 13X molecular sieve desiccant; however, such desiccants are known in the art and Cassidy teaches this type of desiccant (see Cassidy para. 0043).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Muckerheide device’s desiccant to be a 13X molecular sieve desiccant, as taught by Cassidy, as this would have been obvious substitution of one known element for another.
Regarding claim 3, the modified Muckerheide device is silent as to the desiccant being a 13X molecular sieve desiccant; however, such desiccants are known in the art and Cassidy teaches this type of desiccant (see Cassidy para. 0043).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Muckerheide device’s desiccant to be a 13X molecular sieve desiccant, as taught by Cassidy, as this would have been obvious substitution of one known element for another.  The modified Muckerheide device is silent as to the thickness of the desiccant being between 0.1 cm and 10 cm thick; however, one of ordinary skill in the art would have found this range of values to be an obvious matter of design choice and would expect such a thickness of a desiccant in a protective face mask to perform equally as well.

Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muckerheide and Kay as applied to claim 1 above, and further in view of Maturaporn (5,467,765).
Regarding claim 5, the modified Muckerheide device is silent as to the first and third layers explicitly being able to withstand heat between 300 and 400 degrees F; however, Maturaporn teaches a similar protective face mask which is heat resistant for sterilization (see Maturaporn claim 10).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Muckerheide device to be able to withstand high heats for sterilization purposes, as taught by Maturaporn, such as between 300 and 400 degrees F for sterilization processes at these temperatures.
Regarding claim 9, the modified Muckerheide device’s second layer is disposed between the first and third layer (see annotated Fig. 2 of Muckerheide above), but is silent as to including a fourth layer between the first layer and the user’s face; however, Maturaporn teaches a similar protective face mask which includes a fourth layer (see Maturaporn Fig. 8).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Muckerheide device to include a fourth layer, as taught by Maturaporn, in order to provide another protective/filtration layer to the device.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muckerheide and Kay as applied to claim 1 above, and further in view of Gorman (2007/0283964).
Regarding claim 6, the modified Muckerheide device teaches the third layer is made of plastic (see col. 5 ln. 26-28 and col. 7 ln. 41), but is silent as to the first layer being one of cloth, plastic and elastomer.  However, Gorman teaches a similar surgical mask made of cloth (see para. 0004).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Muckerheide device’s first layer (first layer 11 a surgical mask per Muckerheide col. 7 ln. 18) to explicitly be a cloth surgical mask, as evidenced by Gorman, as this would have been obvious substitution of one known element for another.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muckerheide and Kay as applied to claim 1 above, and further in view of DeMeo (2009/0000007).
Regarding claim 7, the modified Muckerheide device is silent as to the first and third layers include paper; however, DeMeo teaches a similar protective face mask which includes first and third layers made of paper (see para. 0017 and Fig. 3, layers 20 and 22 being made of paper).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Muckerheide device’s first and third layers to be made of paper, as taught by DeMeo, as this would have been obvious substitution of one known element for another.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muckerheide and Kay as applied to claim 1 above, and further in view of Williams (2,447,450) and Maturaporn.
Regarding claim 8, the modified Muckerheide device is silent as to the second layer including a pouch to hold the desiccant and that it can withstand temperatures between 300 and 400 degrees F; however, Williams teaches a similar protective face mask including a pouch to hold a filter media (see Williams claim 2) and Maturaporn teaches a similar protective face mask which is heat resistant for sterilization (see Maturaporn claim 10).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Muckerheide device’s second layer to include a pouch to hold the desiccant media, as taught by Williams, and to be able to withstand high heats for sterilization purposes, as taught by Maturaporn, such as between 300 and 400 degrees F for sterilization processes at these temperatures.

Claim(s) 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swann (5,996,580) in view of Kay.
Regarding claim 10, Swann shows a respirator face mask cartridge (see Fig. 1, 2B, and 3 for example, cartridge 34) including a desiccant (see col. 6 ln. 48-49, “a second stage comprising a desiccant”); and a casing to hold the desiccant (see Fig. 3 casing 36, see col. 6 ln. 40).  Swann is silent as to the desiccant being a molecular sieve; however, such desiccants are known in the art and Kay teaches a similar filtering device which includes a molecular sieve desiccant (see Kay para. 0027).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Swann device’s desiccant to be a molecular sieve desiccant, as taught by Kay, as this would have been obvious substitution of one known element for another.
Regarding claim 12, the modified Swann device is silent as to the desiccant being between 0.1 cm and 10 cm; however, one of ordinary skill in the art would have found this range of values to be an obvious matter of design choice and would expect such a size of a desiccant in a protective face mask cartridge to perform equally as well.
Regarding claim 13, the modified Swann device is silent as to the cartridge holding between 60 and 150 grams of the desiccant; however, one of ordinary skill in the art before the effective filing date of the claimed invention would have found the amount of the desiccant being between 60 and 150 grams to be an obvious matter of design choice and would have found it obvious to choose such values in order to provide a desired level of drying.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swann and Kay as applied to claim 10 above, and further in view of Cassidy.
Regarding claim 11, the modified Swann device is silent as to the desiccant being a 13X molecular sieve desiccant; however, such desiccants are known in the art and Cassidy teaches this type of desiccant (see Cassidy para. 0043).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Swanna device’s desiccant to be a 13X molecular sieve desiccant, as taught by Cassidy, as this would have been obvious substitution of one known element for another.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swann, Kay, and Cassidy as applied to claim 11 above, and further in view of Newton (5,660,173).
Regarding claim 14, the modified Swann device is silent as to the casing including a thermoplastic material; however, Newton teaches a similar cartridge including a casing made of a thermoplastic material (see Newton col. 3 ln. 3-14).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Swann device’s casing to be made of a thermoplastic material, as taught by Newton, as this would have been obvious substitution of one known element for another and a thermoplastic material provides high strength (see Newton col. 3 ln. 3-14).

Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorman in view of Muckerheide and Kay.
Regarding claim 15, Gorman shows a protective face mask (see Fig. 1-3 and abstract for example) including a one-way inhalation valve (see Gorman para. 0015 which discloses one-way valves, para. 0032 including inhalation valve as being one of uses of the valve), but is silent as to a first layer; a second layer comprised of a desiccant; and a third layer wherein the second layer is disposed between the first layer and the third layer; however, Muckerheide teaches a similar protective face mask including these layers and desiccant (see annotated Fig. 2 of Muckerheide above, col. 7 ln. 42).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gorman device to be applied to the tri-layered mask, as taught by Muckerheide, as this would have been obvious substitution of one known element for another.  The now modified Gorman device is silent as to the desiccant being a molecular sieve; however, such desiccants are known in the art and Kay teaches a similar filtering device which includes a molecular sieve desiccant (see Kay para. 0027).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Gorman device’s desiccant to be a molecular sieve desiccant, as taught by Kay, as this would have been obvious substitution of one known element for another.
Regarding claim 19, the modified Gorman device’s first layer includes cloth (see Gorman para. 0004 and Muckerheide col. 7 ln. 18 first layer being cloth; Muckerheide col. 5 ln. 26-28 and col. 7 ln. 41 third layer being plastic).

Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorman, Muckerheide, and Kay as applied to claim 15 above, and further in view of Cassidy.
Regarding claim 16, the modified Gorman device is silent as to the desiccant being a 13X molecular sieve desiccant; however, such desiccants are known in the art and Cassidy teaches this type of desiccant (see Cassidy para. 0043).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Gorman device’s desiccant to be a 13X molecular sieve desiccant, as taught by Cassidy, as this would have been obvious substitution of one known element for another.  The modified Gorman device is silent as to the thickness of the desiccant being between 0.1 cm and 10 cm thick; however, one of ordinary skill in the art would have found this range of values to be an obvious matter of design choice and would expect such a thickness of a desiccant in a protective face mask to perform equally as well.
Regarding claim 18, the modified Gorman device is silent as to the desiccant being high heat and regenerated by drying; however, Cassidy teaches the same 13X type of molecular sieve desiccant (see Cassidy para. 0043) as the instant invention and would provide such high heat and regeneration.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Gorman device’s desiccant to be a 13X molecular sieve desiccant, as taught by Cassidy, as this would have been obvious substitution of one known element for another.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorman, Muckerheide, and Kay as applied to claim 15 above, and further in view of Williams.
Regarding claim 17, the modified Gorman device is silent as to the second layer including a pouch to hold the desiccant; however, Williams teaches a similar protective face mask including a pouch to hold a filter media (see Williams claim 2).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Gorman device’s second layer to include a pouch to hold the desiccant media, as taught by Williams, in order to provide the structure to hold the desiccant.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorman, Muckerheide, and Kay as applied to claim 15 above, and further in view of Maturaporn.
Regarding claim 20, the modified Gorman device’s second layer is disposed between the first and third layer (see annotated Fig. 2 of Muckerheide above), but is silent as to including a fourth layer between the first layer and the user’s face; however, Maturaporn teaches a similar protective face mask which includes a fourth layer (see Maturaporn Fig. 8).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Gorman device to include a fourth layer, as taught by Maturaporn, in order to provide another protective/filtration layer to the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785